MEMORANDUM **
Citalli Bernice Sanchez-Escobar, a native and citizen of Mexico, petitions for *639review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s order denying her motion to reopen removal proceedings conducted in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.2002), and we deny the petition for review.
The agency did not abuse its discretion in denying Sanchez-Escobar’s motion to reopen because the doctor’s note she provided was insufficient to establish “exceptional circumstances.” See id. at 892.
Sanchez-Escobar’s contention regarding her filing of a Temporary Protected Status application is unavailing.
We do not consider the evidence Sanchez-Escobar presented with her opening brief. See 8 U.S.C. § 1252(b)(4)(A).
PETITION FOR REVIEW DENIED.

 The panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).